 

Case: 1:20-cr-00362 Document #: 7 Filed: 07/29/20 Page 1 of 5 PagelD #:21 W

UNITED STATES DISTRICT COURT JUDGE ALONSO

NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
MAGISTRATE JUDGE COLE
UNITED STATES OF AMERICA ) No. 20 CR 362
) .
Vv. ) Violation: Title 26, United States
) Code, Sections 7201 and 7203
AHMAD al-SHAHMAN )
a/k/a “Mike Cerrone” ) SUPERSEDING INDICTMENT

COUNT ONE FILED

The SPECIAL JANUARY 2019 GRAND JURY charges: JUL 29 2020 ir

; .; Ta 4: ~ G.BRUTON _
1. At times material to this Indictment: CLER OS DISTRICT COURT
a. The Internal Revenue Service was part of the United States

Department of the Treasury and, among other things, was responsible for
administering the tax laws of the United States and collecting taxes from individuals
and entities. -

b. Individuals were required to file an annual United States
Individual Income Tax Return, Form 1040, with schedules and attachments, if their
eross income exceeded certain specified amounts, with the Internal Revenue Service,
due by a date certain in the following year.

C.: Defendant AHMAD al-SHAHMAN, a/k/a “Mike Cerrone”, was the

sole owner of Hoststore, a business he operated out of his apartment in Chicago,

Illinois.
 

 

Case: 1:20-cr-00362 Document #: 7 Filed: 07/29/20 Page 2 of 5 PagelD #:22

d. Hoststore sold server space and provided other computer-related
services. Using Hoststore invoices, defendant al-SHAHMAN invoiced Hoststore
customers for the services it provided.

f£ Many of Hoststore’s customers paid the defendant al-SHAHMAN
for Hoststore’s services by wiring the payments to bank accounts held in defendant
al-SHAHMAN’s name. The payments from the customers were income to Hoststore.

g. By reason of defendant al-SHAHMAN’s gross income, he was
required by law following the close of the calendar year and on or before April 15 of
the following year, to make a United States Individual Income Tax Return (Form
1040 with schedules and attachments) to the Internal Revenue Service, stating
specifically the items of income and any deductions and credits to which he was
entitled, and to pay the income tax due and owing thereon.

2. On or about April 15, 2015, in the Northern District of Illinois, Eastern

Division, and elsewhere,

AHMAD al-SHAHMAN
a/k/a Mike Cerrone,

defendant herein, a resident of the Northern District of Illinois, having received gross
income in excess of the amount required to file an income tax return, and thereby
being required by law to file an income tax return (Form 1040 and accompanying
attachments) following the close of the calendar year 2014 and on or before April 15,

2015, stating specifically the items of his gross income and any deductions and credits
 

Case: 1:20-cr-00362 Document #: 7 Filed: 07/29/20 Page 3 of 5 PagelD #:23

to which he was entitled, willfully failed to make and file an income tax return at the
time required by law;

In violation of Title 26, United States Code, Section 7208.
 

Case: 1:20-cr-00362 Document #: 7 Filed: 07/29/20 Page 4 of 5 PagelD #:24

COUNT TWO
The SPECIAL JANUARY 20 19 GRAND JURY further charges:
1. Paragraph 1 of Count One is incorporated here.
2. On or about April 18, 2016, in the Northern District of Illinois, Eastern

Division, and elsewhere,

AHMAD al-SHAHMAN,
a/k/a Mike Cerrone

defendant herein, a resident of the Northern District of Illinois, having received gross
income in excess of the amount required to file an income tax return, and thereby
being required by law to file an income tax return (Form 1040 and accompanying
attachments) following the close of the calendar year 2015 and on or before April 18,
- 2016, stating specifically the items of his gross income and any deductions and credits
to which he was entitled, willfully failed to make and file an income tax return at the
time required by law;

In violation of Title 26, United States Code, Section 7208.
 

Case: 1:20-cr-00362 Document #: 7 Filed: 07/29/20 Page 5 of 5 PagelD #:25

COUNT THREE
The SPECIAL JANUARY 2019 GRAND JURY further charges:
1. Paragraph 1 of Count One is incorporated here.
2. On or about January 1, 2016, and continuing through on or about
January 17, 2018, in the Northern District of Illinois, Eastern Division, and

elsewhere,

AHMAD AL-SHAHMAN,
a/k/a Mike Cerrone

defendant herein, did willfully attempt to evade and defeat the payment of income
tax due and owing by defendant, to the United States of America for the calendar
year 2016, by committing the following affirmative act of evasion, among others:
a. Providing false information to Company A in order to prevent
Company A from submitting a Form 1099 to the IRS in defendant’s name; and
b. Providing false information to Bank A in order to prevent Bank A
from submitting a Form 1099 to the IRS in defendant’s name;

In violation of Title 26, United States Code, Section 7201.

A TRUE BILL:

 

FOREPERSON ~

 

Signed by Steven J. Dollear on behalf of the
UNITED STATES ATTORNEY
